--------------------------------------------------------------------------------

Exhibit 10-h
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement ("Agreement") is entered into as
of October 23, 2007 by Trustmark Corporation, a Mississippi corporation (the
"Company"), and Richard G. Hickson (the "Executive").  The Company and Executive
have entered into this Agreement with reference to the following facts:


A.           The Company and Executive entered into that certain Agreement dated
as of May 13, 1997, which the Company and Executive amended and restated
effective as of March 12, 2002 ("Original Agreement"); and


B.            The Company and Executive now desire to amend and restate in its
entirety the Original Agreement as set forth in this Agreement to reflect the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”), and the final regulations issued thereunder.


NOW, THEREFORE, in consideration of the mutual premises and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:


1.             Term of Employment.  Subject to Section 5 hereof, the term of the
Executive's employment under this Agreement commenced on the 13th day of May,
1997 (the "Commencement Date"), and shall continue until terminated as provided
in Section 5 (the "Term").


2.             Duties of Employment.  The Executive agrees for the Term to
render his services to the Company as its President and Chief Executive Officer
and such other office or position with the Company as may be reasonably
requested by the Board of Directors of the Company (the "Board"), and in
connection therewith, to perform such duties commensurate with his office as he
shall reasonably be directed by the Board to perform.  The Executive shall
perform such duties faithfully and diligently at all times.  The Executive shall
have no other employment while he is employed by the Company; provided, however,
that the Executive may serve on the boards of directors of companies which do
not compete with the Company and in such capacity attend regularly scheduled
board meetings to the extent approved in writing in advance by the Board.  When
and if requested to do so by the Board, the Executive shall serve as a director
and officer of any subsidiary or affiliate of the Company.  The Company shall
notify the Executive if it believes that the Executive has breached any of his
obligations under this Section 2; in such event, the Executive shall have thirty
(30) days within which to cure such breach, other than a breach of his
obligation to refrain from employment with any person or entity other than the
Company or any of its subsidiaries or affiliates.

 
 

--------------------------------------------------------------------------------

 
 
3. 
Compensation and Other Benefits.



3.1.          Salary.  As his full base compensation for all services to be
rendered by the Executive during the Term, the Company shall pay to the
Executive a base salary for each calendar year of the Term in an amount
established each year by the Compensation Committee of the Board and the Board,
but in no event less than $400,000 annually.  Payment shall be made in
accordance with the Company's usual payroll practices for senior executives (not
less frequently than monthly).  The annual base salary set forth in this Section
3, as in effect at any particular time, shall hereinafter be referred to as the
"Base Salary." The Company shall withhold or cause to be withheld from the Base
Salary (and other wages hereunder) all taxes and other amounts as are required
by law to be withheld.


3.2.          Annual Bonus.  In addition to the Base Salary, the Executive shall
have the opportunity annually to earn as a bonus seventy percent (70%) of his
Base Salary (the "Target Award Opportunity").  In establishing the actual bonus
earned each year by the Executive (the "Annual Bonus"), the Compensation
Committee of the Board, in consultation with the Executive, shall have the
discretion to increase the Annual Bonus above or decrease the Annual Bonus below
the Target Award Opportunity for that year.  In so doing the Compensation
Committee's determination shall be based upon an assessment of the performance
of both the Executive and the Company taking into consideration such performance
goals as may be established by the Compensation Committee periodically in
consultation with the Executive.  The Executive's Annual Bonus shall not exceed
one hundred percent (100%) of the Base Salary for any one year.  Any Annual
Bonus due hereunder shall be payable to the Executive no later than the 15th of
the third month following the end of the year to which the Annual Bonus relates.


3.3.          Stock Options.  The Company will grant to the Executive stock
option grants from time to time in such amounts as are determined in the sole
discretion of the Compensation Committee of the Board.


3.4.          Vacation.  The Executive shall be entitled to four (4) weeks of
paid vacation for each calendar year of the Term hereof.  Upon termination of
employment, Executive shall be paid for all unused vacation granted during the
year of termination at the Base Salary rate then existing as soon as practicable
after the effective date of termination in accordance with the Company’s usual
payroll practices (not less frequently than monthly).  The Executive shall not
be paid for any unused vacation if terminated for Cause (as hereinafter
defined).  No payment shall be made for unused vacation from any prior years.


3.5.          Participation in Employee Benefit Plans.  The Executive shall be
permitted to participate in all group life, hospitalization and disability
insurance plans, health programs, pension plans, similar benefit plans or other
so-called "fringe benefit programs" of the Company (the "Employee Benefits") as
are now existing or as may hereafter be revised or adopted and offered to senior
executives generally to the extent the Executive is eligible under the
eligibility provisions of the relevant plan.

 
 

--------------------------------------------------------------------------------

 
 
4. 
Confidentiality, Nonsolicitation and Noncompete.



4.1.          Confidentiality.  The Executive covenants and agrees that all
trade secrets, confidential information (including but not limited to
confidential information with respect to marketing, product offerings or
expansion plans), and financial matters of the Company and its subsidiaries
(collectively "Confidential Information") which are learned by him in the course
of his employment by the Company shall be held in a fiduciary capacity and
treated as confidential by him and shall not be disclosed, communicated or
divulged by him or used by him for the benefit of any person or entity (other
than the Company, its subsidiaries or affiliates) unless expressly authorized in
writing by the Board, or unless the Confidential Information becomes generally
available to the public otherwise than through disclosure by the Executive.


4.2.          Nonsolicitation.  The Executive agrees that (1) during the period
he is employed hereunder and for a period of twenty-four (24) months thereafter,
he will not, without the prior written consent of the Board, directly or
indirectly solicit, entice, persuade, or induce any employee, director, officer,
associate, consultant, agent or independent contractor of the Company or its
subsidiaries (i) to terminate such person's employment or engagement by the
Company or its subsidiaries or (ii) to become employed by any person, firm
partnership, corporation, or other such enterprise other than the Company, its
subsidiaries or affiliates, and (2) he shall not following the termination of
his employment hereunder represent that he is in any way connected with the
business of the Company or its subsidiaries (except to the extent agreed to in
writing by the Company).


4.3.          Noncompete.  The Executive agrees that during the period he is
employed hereunder and for a period of twenty four (24) months following the
date of termination of his employment for any reason except Retirement (as
defined in Section 5.9), he will not (except as a representative of the Company
or with the prior written consent of the Board), directly or indirectly, engage,
participate or make any financial investment, as an employee, director, officer,
associate, consultant, agent, independent contractor, lender or investor, in the
business of any person, firm, partnership, corporation or other enterprise that
is engaged in direct competition with the business of the Company in any
geographic area in which the Company is then conducting such business.  Nothing
in this Section 4.3 shall be construed to preclude the Executive from making any
investments in the securities of any business enterprise whether or not engaged
in competition with the Company, to the extent that such securities are actively
traded on a national securities exchange or in the over-the-counter market in
the United States or on any foreign securities exchange and represent less than
one-percent (1%) of any class of securities of such business
enterprise.  Executive acknowledges that if his employment with the Company
terminates for any reason, he can earn a livelihood without violating the
foregoing restrictions and that the time period and scope of the foregoing
restrictions are reasonably required for the protection of the Company's valid
business interests.


4.4           Covenant Payments.  In consideration for the covenants contained
in this Section 4, which are considered material to the Company, the Company
agrees to pay Executive all amounts owed pursuant to this Agreement, and upon
Executive's termination without Cause or Executive’s resignation for Good
Reason, to pay Executive an amount (the "Covenant Payments") equal to the
product of two times the sum of (i) the Executive's Base Salary and (ii) the
highest Annual Bonus earned in any one of the three years preceding the
termination.  Subject to Section 13 hereof, the Covenant Payments shall be paid
in twenty-four (24) equal monthly installments with the first installment
commencing on the 60th day after the effective date of termination and
continuing thereafter on the same day of each following month until all
twenty-four (24) monthly installments are paid.  In the event of the Executive's
death following such date of termination, any unpaid installments shall be paid
to the Executive's estate in a single undiscounted cash lump sum.  Such lump sum
shall be paid on the 60th day after the Executive's death.  Notwithstanding
anything herein to the contrary, if the Executive is terminated for Cause or the
Executive voluntarily resigns other than for Good Reason or becomes disabled
during the Term, the Executive will remain subject to the covenants contained in
Section 4 but will not be entitled to the Covenant Payments.

 
 

--------------------------------------------------------------------------------

 
 
4.5           Remedies.  The Company would be damaged irreparably if any
provision of Section 4 was not performed by the Executive in accordance with its
terms or was otherwise breached and that money damages would be an inadequate
remedy for any such nonperformance or breach.  Therefore, the Company or its
successors or assigns shall be entitled, in addition to any other rights and
remedies existing in their favor, including the right to retain the Covenant
Payments, to an injunction or injunctions to prevent any breach or threatened
breach of any such provisions and to enforce such provisions specifically
(without posting a bond or other security).  Executive agrees that Company or
its successors or assigns may retain the Covenant Payments as partially
liquidated damages for such breach and not as a penalty.  The Executive would be
damaged irreparably if any provision of Section 4 was not performed by the
Company in accordance with its terms or was otherwise breached and that money
damages would be an inadequate remedy for any such nonperformance or
breach.  Therefore, the Executive shall be entitled, in addition to any other
rights and remedies existing in his favor, to an injunction or injunctions to
prevent any breach or threatened breach of any such provisions and to enforce
such provisions specifically (without posting a bond or other security).


5. 
Termination and Severance.



5.1.          Notice of Termination.  Subject to the provisions of this
Agreement, the Company and the Executive may terminate the Term on thirty (30)
days written notice to the other party, which notice shall specify in detail the
cause for termination, except that no prior written notice need be given by the
Company in the event it terminates the Executive's employment hereunder for
Cause (as hereinafter defined and subject to applicable cure provisions).


5.2.          Resignation.  Except as otherwise provided in Section 5.7 or 5.8
herein, the Executive may voluntarily terminate the Term and resign from
employment with the Company by written notice to Company specifying the
effective date of such resignation.  Upon receipt of such notice, the Company
shall have the right to terminate the Term immediately or at such earlier date
as the Company may elect by written notice to the Executive and, in such event
the termination shall be treated as a voluntary termination without Good Reason
by the Executive.  Thereafter, Company shall have no further obligations or
liabilities to Executive, except for obligations to pay the Executive (1) any
unpaid Base Salary and accrued vacation benefits earned through the date of
termination; and, (2) the Annual Bonus earned for the calendar year immediately
preceding the calendar year of termination to the extent not already paid.  Such
unpaid Base Salary and accrued vacation benefits and the Annual Bonus shall be
paid to the Executive in a lump sum as soon as practicable after the effective
date of termination in accordance with the Company’s usual payroll practices
(not less frequently than monthly); provided, however, that if payment of any
such amounts at such time would result in a prohibited acceleration under
Section 409A of the Code, then such amount shall be paid at the time the amount
would otherwise have been paid under the applicable plan, policy, program or
arrangement relating to such amount absent such prohibited acceleration.

 
 

--------------------------------------------------------------------------------

 
 
5.3.          Death.  In the event of the Executive's death during the Term, the
Term and the Executive's employment shall terminate automatically, and Company
shall pay to his spouse or designated beneficiary, or if none, to his estate (1)
any unpaid Base Salary and accrued vacation benefits earned through the date of
death, (2) the Annual Bonus earned for the calendar year immediately preceding
the calendar year of death to the extent not already paid, and (3) a pro rata
share of the Target Award Opportunity for the calendar year of Executive’s death
(calculated on the basis of the number of days elapsed in such year through the
date of death).  The Company shall pay to the Executive, his spouse, designated
beneficiary or estate, as the case may be, such unpaid base salary and accrued
vacation benefits and such Annual Bonus in a lump sum as soon as practicable
after the effective date of termination of the Executive’s employment on account
of his death in accordance with the Company’s usual payroll practices (not less
frequently than monthly) and the pro-rata share of the Target Award Opportunity
in a single lump sum on the 60th day following termination of the Executive's
employment on account of his death; provided, however, that if payment of any
such amounts at such time would result in a prohibited acceleration under
Section 409A of the Code, then such amount shall be paid at the time the amount
would otherwise have been paid under the applicable plan, policy, program or
arrangement relating to such amount absent such prohibited acceleration.


5.4.          Disability.  If the Executive becomes physically or mentally
disabled during the Term so that he is unable to perform the services required
of him pursuant to this Agreement for a period of 90 days, the Company may
terminate the Term and the Executive's services hereunder effective the 91st day
after the date of such disability, at which time the Company shall promptly pay
to the Executive (1) any unpaid base salary and accrued vacation benefits and
the Annual Bonus earned for the calendar year immediately preceding the calendar
year of death to the extent not already paid in a lump sum as soon as
practicable after the effective date of termination of the Executive’s
employment on account of a disability in accordance with the Company’s usual
payroll practices (not less frequently than monthly) and (2) the pro-rata share
of the Target Award Opportunity for the calendar year of Executive’s disability
(calculated on the basis of the number of days elapsed in such year through the
date of disability) in a single lump sum on the 60th day following termination
of the Executive’s employment on account of disability; provided, however, that
if payment of any such amounts at such time would result in a prohibited
acceleration under Section 409A of the Code, then such amount shall be paid at
the time the amount would otherwise have been paid under the applicable plan,
policy, program or arrangement relating to such amount absent such prohibited
acceleration.


5.5.          For Cause.  The Company may terminate the Executive's employment
during the Term for Cause.  For purposes of this Agreement, "Cause" shall mean
that the Executive has (i) committed an act of personal dishonesty, embezzlement
or fraud; (ii) has misused alcohol or drugs; (iii) failed to pay any obligation
owed to the Company or any affiliate; (iv) breached a fiduciary duty or
deliberately disregarded any rule of the Company or any affiliate; (v) has
committed an act of willful misconduct, or the intentional failure to perform
stated duties; (vi) has willfully violated any law, rule or regulation (other
than misdemeanors, traffic violations or similar offenses) or any final
cease-and-desist order; (vii) has disclosed without authorization any
Confidential Information of the Company or any affiliate, or has engaged in any
conduct constituting unfair competition, or has induced any customer of the
Company or any Affiliate to breach a contract with the Company or any affiliate.

 
 

--------------------------------------------------------------------------------

 
 
If at any time during the Term the Company shall terminate the Executive for
"Cause" the Company shall pay the Executive (i) any unpaid Base Salary through
the date of termination, and (ii) the Annual Bonus earned for the year
immediately preceding the calendar year of termination to the extent not already
paid, without any further obligations to the Executive.  Such unpaid Base Salary
and Annual Bonus will be paid to the Executive in a lump sum as soon as
practicable after the effective date of termination in accordance with the
Company’s usual payroll practices (not less frequently than monthly); provided,
however, that if payment of any such amount at such time would result in a
prohibited acceleration under Section 409A of the Code, then such amount shall
be paid at the time the amount would otherwise have been paid under the
applicable plan, policy, program or arrangement relating to such amount absent
such prohibited acceleration.


5.6          Good Reason.  "Good Reason" shall mean (1) a demotion in the
Executive's status, title or position, or the assignment to the Executive of
duties or responsibilities which are materially inconsistent with such status,
title or position; (2) a material breach of this Agreement by the Company,
provided the Company has not remedied such breach within thirty (30) days of
receipt of written notice of such breach; (3) a relocation of the executive
offices of the Company to a location more than 50 miles outside of Jackson,
Mississippi without the Executive's written consent given to the Company within
thirty (30) days of the Executive's receipt of notification of such relocation
by the Company or (4) the failure of the Executive to be named as the Chief
Executive Officer of any successor by merger to the Company.  Any good faith
determination of "Good Reason" made by the Executive shall be conclusive.


5.7.          Change in Control.  If at any time during the Term the Company
experiences a Change in Control and within three (3) years after the date the
Change in Control occurs (i) the Term and the Executive are terminated other
than for Cause, death, disability or Retirement or (ii) the Executive resigns
for Good Reason, the following provisions shall apply:
 
(i)         "Change in Control" shall mean any one of the following events: (1)
the acquisition by any person of ownership of, holding or power to vote more
than 20% of the Company's voting stock, (2) the acquisition by any person of the
ability to control the election of a majority of the Company's Board, (3) the
acquisition of a controlling influence over the management or policies of the
Company by any person or by persons acting as a "group" (within the meaning of
Section 13(d) of the Securities Exchange Act of 1934 (Exchange Act), or (4)
during any period of two consecutive years, individuals (the "Continuing
Directors") who at the beginning of such period constitute the Board (the
"Existing Board") cease for any reason to constitute at least two-thirds
thereof, provided that any individual whose election or nomination for election
as a member of the Existing Board was approved by a vote of at least two-thirds
of the Continuing Directors then in office shall be considered a Continuing
Director.  Notwithstanding the foregoing, in the case of (1), (2) and (3)
hereof, ownership or control of the Company's voting stock by the only
subsidiary of the Company or any employee benefit plan sponsored by the Company
or any subsidiary shall not constitute a Change in Control.  For purposes of
this subparagraph, the term "person" refers to an individual or a corporation,
partnership, trust, association, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization of any other form of entity not
specifically listed herein;

 
 

--------------------------------------------------------------------------------

 
 
(ii)        Subject to Section 13 hereof, the Company shall pay to the Executive
the following amounts:


A.           The sum of (1) the Executive's Base Salary and accrued vacation
benefits through the date of termination to the extent not theretofore paid as
soon as practicable after the effective date of termination in accordance with
the Company’s usual payroll practices (not less frequently than monthly) and (2)
the additional sum of (i) the Executive's Base Salary immediately prior to the
Change in Control and (ii) the highest Annual Bonus amount earned in any one of
the three (3) years preceding the year of the Change in Control on the 60th day
after the effective date of termination.


B.            The Company shall continue to provide to the Executive the
Employee Benefits for one year following the effective date of termination,
reduced by any employment benefits received from later employment, as the same
may be changed from time to time for employees of the Company generally, as if
the Executive had continued employment during such period; or, as an
alternative, the Company may elect to pay Executive cash in lieu of such
participation in an amount equal to the Executive’s reasonable after-tax cost of
obtaining comparable coverage or benefits, where such participation may not be
continued by the Company (or where such participation would adversely affect the
tax status of the applicable plan pursuant to which the benefits are provided),
with any such cash payments to be made in accordance with the ordinary payroll
practices of the Company (not less frequently than monthly) for employees
generally for the period during which such cash payments are to be provided; and


C.            Any stock options granted Executive by the Company which have not
vested shall vest in the Executive in full as of the Change in Control.  Any
such stock options which were intended by the parties to be incentive stock
options but which exceed the "$100,000 first exercisable rule" shall be
converted into non-qualified stock options; and


D.            If the Executive is unable to sell his home in Jackson for at
least the lesser of $900,000 or the then current appraised value of the home
within four (4) months following the effective date of his termination, Company
shall acquire such property at that time for a purchase price equal to the
lesser of $900,000 or the then current appraised value of the Executive's home
in Jackson in exchange for an unencumbered deed to the property.

 
 

--------------------------------------------------------------------------------

 
 
E.            In consideration of the covenants set forth in Section 4, the
Executive shall be paid the Covenant Payments in an undiscounted cash lump sum
on the 60th day after the effective date of termination provided the Term and
the Executive are terminated within two (2) years after the date a Change in
Control occurs and the Change in Control also satisfies the definition of a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of its assets, within the meaning of Section
409A(a)(2)(A)(v) of the Code.  Otherwise, the Executive shall be paid the
Covenant Payments in the manner provided in Section 4.4.


F.            Notwithstanding the foregoing, if payment of any of the foregoing
amounts at the time designated above would result in a prohibited acceleration
under Section 409A of the Code, then such amount shall be paid at the time the
amount would otherwise have been paid under the applicable plan, policy, program
or arrangement relating to such amount absent such prohibited acceleration.


5.8.          No Change in Control.  If there has not been a Change in Control
prior to the date of termination and (i) the Company terminates the Term and the
Executive's employment for a reason other than Cause, death, disability or
Retirement or (ii) if the Executive resigns for Good Reason, subject to Section
13 hereof, the Company shall pay to the Executive the following amounts.


A.           The Executive's Base Salary and accrued vacation benefits through
the date of termination to the extent not theretofore paid in a lump sum as soon
as practicable following the effective date of the termination in accordance
with the Company’s usual payroll practices (not less frequently than monthly);


B.            The Company shall continue to provide to the Executive the
Employee Benefits for a period of eighteen (18) months following the effective
date of the termination, reduced by any employee benefits received from later
employment, as the same may be changed from time to time for employees of the
Company generally, as if the Executive had continued employment during such
period; or, as an alternative, the Company may elect to pay Executive cash in
lieu of such participation in an amount equal to the Executive’s reasonable
after-tax cost of obtaining comparable coverage or benefits, where such
participation may not be continued by the Company (or where such participation
would adversely affect the tax status of the applicable plan pursuant to which
the benefits are provided), with any such cash payments to be made in accordance
with the ordinary payroll practices of the Company (not less frequently than
monthly) for employees generally for the period during which such cash payments
are to be provided; and


C.            If the Executive is unable to sell his home in Jackson for at
least the lesser of $900,000 or the then current appraised value of the home
within four (4) months following the effective date of his termination, Company
shall acquire such property at that time for a purchase price equal to the
lesser of $900,000 or the then current appraised value of the Executive's home
in Jackson in exchange for an unencumbered deed to the property;

 
 

--------------------------------------------------------------------------------

 
 
D.            In consideration of the covenants set forth in Section 4, the
Executive shall be paid the Covenant Payments in the manner provided in Section
4.4.


E.            Notwithstanding the foregoing, if payment of any of the foregoing
amounts at the time designated above would result in a prohibited acceleration
under Section 409A of the Code, then such amount shall be paid at the time the
amount would otherwise have been paid under the applicable plan, policy, program
or arrangement relating to such amount absent such prohibited acceleration.


5.9           Retirement.  Unless terminated earlier pursuant to this Section 5,
the Term and the Executive's employment shall automatically terminate on the
last business day of the calendar year in which the Executive reaches age 65
("Retirement"), in which event, the Executive shall be entitled to receive such
retirement benefits which have accrued to the Executive by virtue of his
employment hereunder, but not the payments described in Sections 4.4, 5.7 and
5.8 hereof.


5.10.        Return of Documents on Termination.  On termination of employment,
the Executive shall promptly return to the Company all documents, materials,
papers, data, computer discs, statements and any other written material
(including but not limited to all copies thereof) and other property of the
Company.


5.11         Release.  The payments and benefits to which the Executive is
entitled pursuant to Sections 4.4, 5.4(3), 5.7(ii)A.(2), B-E, 5.8B-D and 8 are
contingent upon the Executive executing a release agreement in a form reasonably
acceptable to the Company, and the applicable revocation period having expired,
before the 60th day following effective date of termination.


6.             Expenses.  The Company shall reimburse the Executive for his
reasonable out-of-pocket expenses incurred pursuant to this Agreement and in
connection with the performance of his duties under this Agreement, in
accordance with the general policy of the Company, upon submission of
satisfactory documentation evidencing such expenditures, no later than the last
day of the year following the year in which the Executive incurs the expense.


7.             Non-Assignment.  This Agreement and all of the Executive's rights
and obligations hereunder are personal to the Executive and shall not be
assignable; provided, however, that upon his death all of the Executive's rights
to cash payments under this Agreement shall inure to the benefit of his widow,
personal representative,  designees or other legal representatives, as the case
may be.  Any person, firm or corporation succeeding to the business of the
Company by merger, purchase, consolidation or otherwise shall assume by contract
or operation of law the obligations of the Company hereunder, provided, however,
that the Company shall, notwithstanding such assumption, remain liable and
responsible for the fulfillment of its obligations under this Agreement.


8.             Arbitration.  In the event of a dispute between the Company and
the Executive over the terms of this Agreement which is not settled by the
parties, the company and the Executive agree to settle any and all such disputed
issues by arbitration in accordance with the then-existing rules of the American
Arbitration Association.  The Company and the Executive shall jointly appoint
one person to act as the arbitrator.  In the event the Company and the Executive
cannot agree to an arbitrator within 30 days, the arbitrator shall be chosen by
the American Arbitration Association.  The decision of the arbitrator shall be
binding upon the parties and there shall be no appeal therefrom other than for
bias, fraud or misconduct.  The costs of the arbitration, including the fees and
expenses of the arbitrator, shall be borne fifty percent by the Company, on the
one hand, and fifty percent by the Executive, on the other, but each party shall
pay its own attorneys' fees and other professional costs and expenses; provided,
however, that if the arbitrator shall rule for the Executive, the Company shall
pay or reimburse the Executive's reasonable attorneys' fees and other
professional costs and expenses and the Executive's share of the arbitration
costs incurred in connection with such arbitration as soon as administratively
practicable after the final decision on arbitration in accordance with the
Company’s usual payroll practices (not less frequently than
monthly).  Notwithstanding the foregoing, it is specifically understood that the
Executive shall remain free to assert and enforce in any court of competent
jurisdiction such rights, if any, as the Executive may have under federal law,
including without limitation, rights arising under Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination and Employment Act of 1967, as
amended, and/or the Americans With Disabilities Act of 1990.  Any decision
rendered by the arbitrator, except as provided above, shall be final and
binding.

 
 

--------------------------------------------------------------------------------

 
 
9. 
Excise Tax Limitation.



9.1.          Notwithstanding anything contained in this Agreement (or in any
other agreement between the Executive and the Company) to the contrary, to the
extent that any payments and benefits provided under this Agreement or payments
or benefits provided to, or for the benefit of, the Executive under the
Trustmark Corporation 1997 Long Term Incentive Plan or any other plan or
agreement of the Company (such payments or benefits are collectively referred to
as the "Payments") would be subject to the excise tax (the "Excise Tax") imposed
under Section 4999 of the Internal Revenue Code of 1986, as amended (the
"Code"), the Payments shall be reduced if and to the extent that a reduction in
the Payments would result in the Executive retaining a larger amount, on an
after-tax basis (taking into account federal, state and local income taxes and
the Excise Tax), than he would have retained had he been entitled to receive all
of the Payments (such reduced amount is hereinafter referred to as the "Limited
Payment Amount").  The Company shall reduce the Payments by first reducing or
eliminating those payments or benefits which are not payable in cash and then by
reducing or eliminating cash payments, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
date the "Determination" (as hereinafter defined) is delivered to the Company
and the Executive.


9.2.          The determination as to whether the Payments shall be reduced to
the Limited Payment Amount and the amount of such Limited Payment Amount (the
"Determination") shall be made at the Company's expense by an accounting firm
selected by the Company and reasonably acceptable to the Executive which is
designated as one of the five (5) largest accounting firms in the United States
(the "Accounting Firm").  The Accounting Firm shall provide the Determination in
writing, together with detailed supporting calculations and documentation, to
the Company and the Executive on or prior to the date of termination of the
Executive's employment if applicable, or at such other time as requested by the
Company or by the Executive.  Within ten (10) days of the delivery of the
Determination to the Executive, the Executive shall have the right to dispute
the Determination (the "Dispute") in writing setting forth the precise basis of
the dispute.  If there is no Dispute, the Determination shall be binding, final
and conclusive upon the Company and the Executive.

 
 

--------------------------------------------------------------------------------

 
 
9.3 
Any Excise Tax payable hereunder shall be paid by the Executive.



10.           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction such invalidity, legality or unenforceability will not affect any
other provision or any other jurisdiction, but this Agreement will be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.


11.           Other Provisions.


11.1.        Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid.  Any such notice shall be deemed given when so
delivered personally, telegraphed, telexed or sent by facsimile transmission, or
if mailed, five days after the date of deposit in the United States mail, as
follows:


 
(i)
if to the Company, to:



Trustmark Corporation
248 East Capitol Street
Post Office Box 291
Jackson, MS 39205
Attention: Chairman of Executive Committee


 
(ii)
if to the Executive, to:



Richard G. Hickson
3973 Dogwood Drive
Jackson, MS 39211


Any party may change its address for notice hereunder by notice to the other
parties hereto.


11.2.        Entire Agreement.  This Agreement amends and restates the Original
Agreement.  This Agreement contains the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior
representations, warranties and agreements, written or oral with respect thereto
between the Company and the Executive.

 
 

--------------------------------------------------------------------------------

 
 
11.3.        Waivers and Agreements.  This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by written instrument signed by the parties or, in the case
of a waiver, by the party waiving compliance.  No delay on the part of any party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.


11.4.        Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Mississippi, without regard to its
principle of conflicts of law.


11.5.        Counterparts.  This Agreement may be executed in two counterparts,
each of which shall be deemed an original but both of which together shall
constitute one and the same instrument.


11.6.        Headings.  The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.


12.           Board Approval.  The effectiveness of this Agreement shall be
subject to approval by a majority of the Board of the Company entitled to vote
on the date hereof.


13.           Omnibus 409A Provision.  Notwithstanding any other provision of
this Agreement, it is intended that any payment or benefit which is provided
pursuant to or in connection with this Agreement which is considered to be
deferred compensation subject to Section 409A of the Code shall be provided and
paid in a manner, and at such time and in such form, as complies with the
requirements of Section 409A of the Code to avoid any unfavorable tax
consequences.  For purposes of this Agreement, all rights to payments and
benefits hereunder shall be treated as rights to receive a series of separate
payments and benefits to the fullest extent allowed by Section 409A of the
Code.  Notwithstanding any other provision of this Agreement, payments or
provision of benefits in connection with the separation from service will be
delayed, to the extent applicable, until six months after the separation from
service or, if earlier, Executive’s death, if Executive is a “specified
employee” under Section 409A of the Code (the “409A Deferral Period”).  In the
event such payments are otherwise due to be made in installments or periodically
during the 409A Deferral Period, the payments which would otherwise have been
made in the 409A Deferral Period shall be accumulated and paid in a lump sum as
soon as the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled.  In the event benefits are required to be deferred,
any such benefit may be provided during the 409A Deferral Period at Executive’s
expense, with Executive having a right to reimbursement from the Company once
the 409A Deferral Period ends, and the balance of the benefits shall be provided
as otherwise scheduled.  For purposes of this Agreement, termination of
employment will be read to mean a “separation from service” within the meaning
of Section 409A of the Code where it is reasonably anticipated that no further
services would be performed after that date or that the level of services
Executive would perform after that date (whether as an employee or independent
contractor) would permanently decrease to less than 50% of the average level of
bona fide services performed over the immediately preceding thirty-six (36)-
month period.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this agreement as of the date
above written.



 
TRUSTMARK CORPORATION
             
By:
/s/ Daniel A. Grafton      
      Daniel A. Grafton
   
      Chairman of the Human Resources Committee

 

  EXECUTIVE           /s/ Richard G. Hickson      
      Richard G. Hickson





--------------------------------------------------------------------------------